DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on July 11th 2022 is acknowledged.  The traversal is on the ground(s) that 1) there is no undue search burden and 2) that the election is burdensome for other parties.  This is not found persuasive because the two species operate and function differently, such that there are mutually exclusive classifications. Furthermore, it is currently seen that the two species are non-obvious variants and therefore two separate patents could be appropriate should the shared scope between the variants not be found allowable. Therefore, examination of a single embodiment is necessary.
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 11th 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 15, a plurality of antecedent issues make it unclear whether or not the independent claim 15 is adding limitations in addition to the door locking system according to claim 1 or if the claim is reciting the same features. Some examples of the antecedent basis issues include “a door panel”, “an aircraft”, and “a first state”.
For the purposes of examination, it is assumed these are the same features being referenced.
Claim 16 recites the limitation "a locking element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim introduces a new locking element or the same one as in claim 1.
As best understood by the examiner the claim is referring to the blocking element (430) in the specification of the instant application and for the purposes of examination  “a locking element” in claim 16 is assumed to be “a blocking element”.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7,11-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichinger et al. DE 102005057108 A1 (hereinafter Eichinger) in view of Piorkowski et al. US 8398025 B2 (herinafter Piorkowski).
In regards to claim 1, Eichinger teaches a door locking system for a door module configured to separate compartments (fig 1) and to comprise a door panel (14) and a door frame (20), comprising: a locking element (40) having at least a first (See fig 3) and a second state (See fig 5), wherein the locking element is adapted to maintain the door panel in a closed position in the first state (See fig 3), and wherein the locking element is adapted to release the door panel from the closed position in the second state (See fig 4); a first mechanism (17) that enables a first movement of the door panel from the closed position to an opened position and a second movement of the door panel from the opened to the closed position (para 55), comprising a first locking element release actuator (68) that is coupled to the locking element and performs a first transition of the locking element from the first state to the second state (para 55); and wherein a second mechanism  (18) that enables a third movement of the door panel from the closed to the opened position, wherein the second mechanism is spatially segregated from the first mechanism (See fig 5) and operates independently of the first mechanism (See fig 5), comprising a second locking element release actuator (76) that is coupled to the locking element and performs a second transition of the locking element from the first state to the second state (See figs 3 and 5).
	However Eichinger does not teach the latch for an aircraft and a pressure sensor configured to monitor a difference in pressure between the compartments of the aircraft, and a controller that is coupled to the pressure sensor and to the second locking element release actuator and that directs the second locking element release actuator to perform the second transition of the locking element from the first state to the second state when the difference in pressure between the compartments exceeds a predetermined threshold.
	Piorkowski teaches the latch is for an aircraft (abstract) and a pressure sensor configured to monitor a difference in pressure between the compartments of the aircraft (Col 2 lines 1-4 and abstract), and a controller (14) that is coupled to the pressure sensor and to the second locking element release actuator and that directs the second locking element release actuator to perform the second transition of the locking element from the first state to the second state when the difference in pressure between the compartments exceeds a predetermined threshold (abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Piorkowski’s aircraft door controller in Eichinger in order to protect the crew safely and cheaply (Eichinger para 14).
In regards to claim 2, Eichinger in view of Piorkowski teaches the door locking system of claim 1, wherein the locking element further comprises: a latching element (Eichinger 88); and a biasing element (Eichinger 46) that biases the latching element such that the locking element is in the first state (Eichinger abstract and para 53).  
In regards to claim 3, Eichinger in view of Piorkowski teaches the door locking system of claim 2, wherein the locking element further comprises: at least one of a spring bolt lock (Eichinger see fig 5), a solenoid bolt, or an electromagnetic lock.  
In regards to claim 5, Eichinger in view of Piorkowski teaches the door locking system of claim 1, wherein the first mechanism further comprises: a keypad (Piorkowski 12) for entering a pin (Piorkowski See fig 1) 3
In regards to claim 6, Eichinger in view of Piorkowski teaches the door locking system of claim 1, wherein the second mechanism further comprises: a power supply (Eichinger 32) that is coupled to at least one of a release actuator driver (Eichinger 76, see fig 1), the pressure sensor, or the second locking element release actuator.  
In regards to claim 7, Eichinger in view of Piorkowski teaches the door locking system of claim 1, wherein the second locking element release actuator further comprises: a movable pin (Eichinger 80); and at least one of a solenoid (Eichinger 76) or a pyrotechnical device, wherein the at least one of the solenoid or the pyrotechnical device pushes the movable pin against the locking element, thereby performing the second transition of the locking element from the first state to the second state (Eichinger See figs 3 and 5).  
In regards to claim 11, Eichinger in view of Piorkowski teaches the door locking system of claim 7, wherein a current through the solenoid generates a magnetic field that pushes the movable pin against the locking element (Eichinger para 27 and see figs 3 and 5).  
In regards to claim 12, Eichinger in view of Piorkowski teaches the door locking system of claim 11, further comprising: an electrically controlled switch that receives a trigger signal from the controller and enables a flow of the current through the solenoid based on the trigger signal.  
In regards to claim 15, Eichinger in view of Piorkowski teaches a method for operating a door locking system according to claim 1 or door module, comprising: using the pressure sensor of the door locking system to monitor a difference in pressure between compartments of an aircraft (Piorkowski abstract and Col 2 lines 1-4); determining whether the difference in pressure between the compartments of the aircraft exceeds a predetermined air pressure difference threshold (Piorkowski abstract and Col 2 lines 1-4); in response to determining that the difference in pressure between the compartments of the aircraft exceeds the predetermined air pressure difference threshold, using the controller of the door locking system to direct the second locking element release actuator of the door locking system to perform a transition of the locking element of the door locking system from a first state, wherein the locking element is adapted to maintain a door panel in a closed position to a second state, wherein the locking element is adapted to release the door panel from the closed position (Piorkowski abstract and Col 2 lines 1-4); and, using the second locking element release actuator to perform the transition of the locking element from the first state to the second state (as Eichinger’s release actuator is the electrical release element).  
In regards to claim 16, Eichinger in view of Piorkowski teaches the door locking system of claim 2, wherein the latching element comprises a locking element (Eichinger 52) that further comprises: a biasing element (Eichinger 62) having at least one movable pin (Eichinger 56) comprised of a spring  (Eichinger See fig 2) or a solenoid bolt, that fails closed (with the rest of the system) in a condition where the movable pin is in a retracted position (Eichinger See fig 5).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichinger in view of Piorkowski as applied to claims 1-3, 5-7,11-12, and 15-16 above, and further in view of Yadollahi et al. US 20190352946 A1 (hereinafter Yadollahi).
In regards to claim 8, Eichinger in view of Piorkowski teaches the door locking system of claim 7. However, Eichinger in view of Piorkowski taught a solenoid instead of a pyrotechnical device.
Therefore, they do not teach wherein the pyrotechnical device further comprises: a gas generator; and an ignition unit that deploys a gas in the gas generator, wherein the gas pushes the movable pin against the locking element.
Yadollahi teaches a pyrotechnical device (See fig 7) further comprising: a gas generator (404 and para 53); and an ignition unit that deploys a gas in the gas generator (the device that fills the gas in para 53), wherein the gas pushes the movable pin against the locking element (para 63).
It would have been obvious to have provided Eichinger in view of Piorkowski with a pyrotechnical device instead of a solenoid in order to provide a latch mechanism that operates quicker (Yadollahi para 5-6).
In regards to claim 9, Eichinger in view of Piorkowski and Yadollahi teaches the door locking system of claim 8, wherein the ignition unit receives a trigger signal from the controller and performs a chemical reaction that transforms an electrical energy associated with the trigger signal into thermal energy (Yadollahi abstract and para 53).  
In regards to claim 10, Eichinger in view of Piorkowski and Yadollahi teaches the door locking system of claim 9, wherein the ignition unit uses the thermal energy to start a secondary reaction that deploys the gas (Yadollahi para 8 and 63).  
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichinger in view of Piorkowski as applied to claims 1-3, 5-7,11-12, and 15-16 above, and further in view of Pratt et al. US 20040094670 A1 (hereinafter Pratt).
In regards to claim 13, Eichinger in view of Piorkowski teaches a door module comprising a door locking system of claim 1, where the first mechanism and the second mechanism are mounted to the door (Eichinger fig 1).
However, Eichinger in view of Piorkowski do not teach wherein at least a portion of at least one of the first mechanism or the second mechanism is located in the door panel.
Pratt teaches using mounting holes (121) and fasteners (para 56) to mount the housing (62) to the door (16).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used mounting holes and fasteners to mount Eichinger’s in view of Piorkowski’s first mechanism and second mechanism in order to be able to easily munt and dismount the locking mechanism from the door and frame.
Eichinger in view of Piorkowski and Pratt teaches wherein at least a portion (the fasteners) of at least one of the first mechanism or the second mechanism is located in the door panel (Pratt para 56).
In regards to claim 14, Eichinger in view of Piorkowski and Pratt teaches door module of claim 13, wherein at least a portion of at least one of the first mechanism or the second mechanism is located in the door frame (as the fasteners would be in the door or door frame).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toledo et al
Boettcher et al. DE 102008017200 A1 – teaches a similar actuator.
Nayak et al. US 20210180369 A1 – teaches a similar blocking member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675